Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2021-04-28 has been entered. Claims 1-15 remain pending in the application. Applicant’s amendments to the abstract, specification, and claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 2021-02-12.  Also, Applicant’s amendment to Claims 11-15 adding “non-transitory” to “computer readable medium” overcomes the specific 101 rejection that was made for non-statutory subject matter.

Response to Arguments
Applicant’s arguments in response to rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant has amended Claim 1 to recite “by a computer device” in the preamble.  However, this is a mere intention of use, and also the preamble recitation is not a limiting recitation that needs to be addressed under current 101 guidelines.
Applicant has amended Claim 1 to recite a Latent Dirichlet Allocation (LDA) model.  However, this still recites an abstract idea of a Mathematical Concept, as it is a statistical model to predict probabilities.  Mathematical Concepts (mathematical relationships, mathematical 
Applicant argues that limitation “wherein the word vectors of the respective words and the topic vectors of the respective topics are all generated based on a word vector model” can only be performed by a computer device based on Al.  This limitation does not affect the eligibility of the claim, as it merely states a source of the data being used for the “calculating”, wherein the vectors have already been generated.  This argument may be applicable to the “training…” limitations in Claims 4 and 5.  However, even in that case, the language does not explicitly specify neural network based algorithms such as Word2Vec which indeed would require a computer device based on AI.  Therefore, it could be some much simpler algorithm that could be performed by a human with pen and paper.
Applicant argues that the abstract idea is integrated into a practical application because the invention extracts keywords better than a human being doing it manually.  However, even if the invention is an improvement, that does not preclude it from being directed to an abstract idea.  All limitations of the independent claims recite an abstract idea, and thus there are no additional elements in the claims to be integrated into a practical application.  Applicant states that “LDA model and word vector model are needed”, but LDA is a mathematical concept, and the word vector model is broadly stated in such a way that it may be a mental process.
Finally, Applicant argues that the invention solves a problem in the prior art of undesirable accuracy, but this is not a deciding factor in eligibility analysis.

Applicant's argument in response to rejections under 35 U.S.C. 103 has been fully considered but it is not persuasive.  Applicant argues that p(w|z) is not a correlation.  Examiner disagrees, as “correlation” may be defined as “a mutual relationship or connection between two or more things”.  The term p (w | z) is a conditional probability, that can be read as “the probability of w, given z”, which in the instant case represents “the probability of the word, given a topic”.  This represents a mutual relationship or connection between a word and a topic, and therefore qualifies as a correlation.  Thus, Examiner’s original non-final rejection was proper.
The argument above is moot, as Applicant has amended the claim to read “cosine distance” instead of “correlation”.  Examiner acknowledges that Cai and Blei, which were relied upon for the previously set forth rejection for Claims 1, 6, and 11, do not teach cosine distance.  However, Niu, which was prior art of record in the previously set forth rejection, does teach cosine distance.  The limitation of extracting keywords based on distribution probabilities of topics and cosine distances between words and topics, is obvious over Starr (which was also prior art of record in the previously set forth rejection) in view of Niu.  See “Claim Rejections - 35 USC § 103” below.  Note that upon review of the prior office action, Examiner noticed that Cai and Blei were redundant with Starr and Niu, and has adjusted the rejections accordingly that Cai and Blei are no longer cited, for a more compact office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis:
In the instant case, claims are directed to a method (1-5), device (6-10), and non-transitory computer readable medium (11-15). Thus, claims 1-10 fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).  Claims 11-15 do not, but can be amended to fall within a statutory category.
Step 2 Analysis:
Based on the claims being determined to be within one of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  In this case the claims fall within the judicial exception of an abstract idea, specifically, “Mathematical Concepts” (mathematical relationships, mathematical formulas or equations, and mathematical calculations).
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claims 1, 6, and 11:
“predicting a distribution probability…based on a Latent Dirichlet Allocation (LDA) model” (mathematical concept);
“calculating cosine distances…” (mathematical concept);
“extracting…words…according to distribution probabilities” (mathematical concept);
Step 2A:  Prong 2 analysis:
This judicial exception is not integrated into a practical application because the additional elements in claims 1, 6, and 11 “computer”, “artificial intelligence”, “processors”, “memory”, and “non-transitory computer readable medium” correspond to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of claims 1, 6, and 11 “computer”, “artificial intelligence”, “processors”, “memory”, and “non-transitory computer readable medium” correspond to mere instructions to implement an abstract idea or other exception on a computer.  The claims are not patent eligible.
	Dependent claim(s) 2-5, 7-10, and 12-15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception.  
	Claims 2, 7, and 12 recite that the extracting step of Claims 1, 6, and 11 comprises calculating generation probabilities (mathematical concept) and extracting based on the probabilities (mathematical concept)
necessary data gathering and outputting - see MPEP 2106.05(g)(3)), nor are they sufficient to amount to significantly more than the judicial exception, since they are well understood, routine, conventional activity (storing and retrieving information in memory - see MPEP 2106.05(d) II (iv)).
Claims 4, 9, and 14 recite the same limitations as Claims 3, 8, and 13, as well as “training a word vector model” (mathematical concept) and “generating word material repository…according to…multiple documents”, which the Instant Specification specifies as word segmentation, which can be performed by a human with pen and paper (mental process).  A mental process is still an abstract idea, and thus together the limitations recite an abstract idea - see MPEP 2106.04(II)(B). Additional limitation “storing word vectors” does not integrate the abstract idea into a practical application because it is insignificant extra solution activity (mere data gathering and outputting – See MPEP 2106.05(g)(3)), nor is it sufficient to amount to significantly more than the judicial exception, since it is well understood, routine, conventional activity (storing and retrieving information in memory - see MPEP 2106.05(d) II (iv)).
	Claims 5, 10, and 15 recite the same limitations as Claims 3, 8, and 13, as well as “obtaining topic identifiers…corresponding to respective word materials” (mathematical concept) and “training topic vectors” (mathematical concept); additional limitation “storing topic vectors” does not integrate the abstract idea into a practical application because it is mere data gathering and outputting – See MPEP 2106.05(g)(3)), nor is it sufficient to amount to significantly more than the judicial exception, since it is well understood, routine, conventional activity (storing and retrieving information in memory - see MPEP 2106.05(d) II (iv)).
	Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Starr et. al. (US 2017/0124174 A1; hereinafter “Starr”), in view of Niu et. al. (“Topic2Vec: Learning Distributed Representations of Topics”; hereinafter “Niu”).
As per Claim 1, Starr teaches a method for extracting keywords based on artificial intelligence by a computer device (Starr, Para [0024], discloses:  “One or more embodiments disclosed herein provide a content management system that improves the organization of electronic text documents by intelligently and accurately categorizing electronic text documents by topic. For example, in one or more embodiments a content management system can categorize electronic text documents by user specified topics. Further, the content management system identifies novel and emerging topics within electronic text documents”.  Here, Starr discloses extracting keywords (“identifies novel and emerging topics”).  Starr, Para [0114], discloses:  “In one or more embodiments, the probabilistic language model is based on a probability matrix and can be built using Latent Dirichlet Allocation (LDA).”  Here, Starr discloses based on artificial intelligence (“using Latent Dirichlet Allocation (LDA)”).  Starr, Para [0151], discloses by a computer device:  “Embodiments of the present disclosure may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory, as discussed in greater detail below”).
wherein the method comprises:
predicting a distribution probability of a target document in each of multiple topics based on a Latent Dirichlet Allocation (LDA) model (Starr, Para [0114] Lines 18-26, discloses:  “The topic-document matrix also includes a values for the Dirichlet distribution. The topic-document matrix is expressed as alda (z|d), where z is the LDA topic and d is an individual electronic text document. Within the context of LDA matrices, topics refer to latent topics discovered by the algorithm and are not the “topics” that humans assign to responses as otherwise disclosed herein. In the LDA sense, a topic can be thought of as a type of probabilistically derived cluster.”  LDA, by definition, comprises predicting a distribution probability of a target document in each of multiple topics.  Here, Starr confirms that by reciting:  “The topic-document matrix also includes a values for the Dirichlet distribution. The topic-document matrix is expressed as alda (z|d), where z is the LDA topic and d is an individual electronic text document”).
extracting, from the multiple words, words as keywords of the target document, according to distribution probabilities of the target document in each of the multiple topics [and the cosine distances between the word vectors of the respective words and the topic vectors of the respective topics in the multiple topics] (Starr, Para [0118] Equation (4), discloses 
Plda (w | d) = Sumz { Plda (w | z) * Plda (z | d)  }
, which Starr describes in [0118] as “the probability of a word given an electronic text document and over all topics”, where Plda (z | d) represents distribution probabilities of the target document in each of the multiple topics.  Starr then goes on to use this information to extract keywords.  In Para [0121] Equation (6), Starr uses Plda (w|d) as part of an equation to produce another term P(w|d).  Starr then states in Para [0122], that “To code and/or assign a topic to an electronic text document, as described above, the content management system 106 can use the probability matrix P(w|d)”.  Starr’s use of the term “topic” here has a general meaning, and is not to be confused with the LDA-specific meaning of “topic”.  Thus, Starr’s “assign a topic to an electronic text document” is analogous to extracting, from the multiple words, words as keywords of the target document.) *Extracting based also on the cosine distances is taught by the combination with Niu below.
	However, Starr fails to explicitly teach calculating cosine distances between word vectors of respective words in multiple words of the target document and topic vectors of respective topics in the multiple topics, wherein the word vectors of the respective words and 
	Niu teaches calculating cosine distances between word vectors of respective words in multiple words of the target document and topic vectors of respective topics in the multiple topics, wherein the word vectors of the respective words and the topic vectors of the respective topics are all generated based on a word vector model (Niu, Abstract Lines 18-19, discloses “learn topic representations in the same semantic vector space with words”.  Here, Niu discloses word vectors of the respective words and the topic vectors of the respective topics are all generated based on a word vector model.  Niu, Section 4.2, last bullet, discloses:  “Topic2Vec: topics and words are equally represented as the low-dimensional vectors, we can immediately calculate the cosine similarity between words and topics. For each topic, we select higher similarity words.”  Here, Niu discloses calculating cosine distances between word vectors of respective words in multiple words of the target document and topic vectors of respective topics.)
extracting, from the multiple words, words as keywords of the target document, according to [distribution probabilities of the target document in each of the multiple topics] and the cosine distances between the word vectors of the respective words and the topic vectors of the respective topics in the multiple topics (Recall that as shown above, Starr discloses extracting, from the multiple words, words as keywords of the target document,  starting with Para [0118] Equation (4): 
Plda (w | d) = Sumz { Plda (w | z) * Plda (z | d)  }
, which Starr describes in [0118] as “the probability of a word given an electronic text document and over all topics”, where Plda (z | d) represents distribution probabilities of the target document in each of the multiple topics.   Furthermore, Plda (w | z) represents the distribution probability of a word given a topic.  
Niu, Page 2 Top Left Paragraph, discloses:  “Furthermore, words and topics naturally can estimate similarity and relevance with each other such as using cosine function rather than using probability.”  Here, Niu discloses “using cosine function rather than using probability”, with “rather than” being the key operative phrase.  Here, Niu discloses replacing Plda (w | z) with the cos<w | z>.  Thus, the combination of Starr and Niu results in Plda (w | d) = Sumz { cos<w | z> * Plda (z | d)  }, which is equivalent to according to distribution probabilities of the target document in each of the multiple topics and the cosine distances between the word vectors of the respective words and the topic vectors of the respective topics in the multiple topics.  As shown above, Starr then goes on to use this information to extract keywords.  In Para [0121] Equation (6), Starr uses Plda (w|d) as part of an equation to produce another term P(w|d).  Starr then states in Para [0122], that “To code and/or assign a topic to an electronic text document, as described above, the content management system 106 can use the probability matrix P(w|d)”.  Thus, the combination of Starr and Niu teaches the entire limitation of extracting, from the multiple words, words as keywords of the target document, according to distribution probabilities of the target document in each of the multiple topics and .)
Starr and Niu are analogous art because they are all in the same field of endeavor of machine learning.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the keyword extraction of Starr with the joint semantic space embedding of words and topics of Niu.  One would have been motivated to do so because it “produces a better grouping and separation of the words in different topics.” (Niu, Section 4.3, right column, 1st full paragraph, 2nd sentence)

	As per Claim 2, the combination of Starr and Niu teaches the method according to claim 1.  Starr teaches wherein the extracting, from the multiple words, words as keywords of the target document, according to distribution probabilities of the target document in each of the multiple topics and the cosine distances between the word vectors of the respective words and the topic vectors of the respective topics in the multiple topics specifically comprises: 
according to the generation probabilities of the respective words in the target document, extracting, from the multiple words, words as keywords of the target document.  (Starr, Para [0118] Equation (4), discloses 
Plda (w | d) = Sumz { Plda (w | z) * Plda (z | d)  }
, which Starr describes in [0118] as “the probability of a word given an electronic text document and over all topics”, corresponding to generation probabilities of the respective .  Starr then goes on to use this information to extract keywords.  In Para [0121] Equation (6), Starr uses Plda (w|d) as part of an equation to produce another term P(w|d).  Starr then states in Para [0122], that “To code and/or assign a topic to an electronic text document, as described above, the content management system 106 can use the probability matrix P(w|d)”.  Starr’s use of the term “topic” here has a general meaning, and is not to be confused with the LDA-specific meaning of “topic”.  Thus, Starr’s “assign a topic to an electronic text document” is analogous to extracting, from the multiple words, words as keywords of the target document.)
calculating generation probabilities of the respective words in the target document, according to distribution probabilities of the target document in each of the multiple topics [and cosine distances between word vectors of respective words and topic vectors of respective topics in multiple topics]  (Starr, Para [0118] Equation (4), discloses 
Plda (w | d) = Sumz { Plda (w | z) * Plda (z | d)  }
, which Starr describes in [0118] as “the probability of a word given an electronic text document and over all topics”, corresponding to calculating generation probabilities of the respective words in the target document.  Also Plda (z | d) represents distribution probabilities of the target document in each of the multiple topics.)  *Extracting based also on the cosine distances is taught by the combination with Niu below.
	However, Starr fails to explicitly teach extracting, from the multiple words, words as keywords of the target document, according to the cosine distances between the word vectors of the respective words and the topic vectors of the respective topics in the multiple topics.
Niu teaches extracting, from the multiple words, words as keywords of the target document, according to [distribution probabilities of the target document in each of the multiple topics] and the cosine distances between the word vectors of the respective words and the topic vectors of the respective topics in the multiple topics (Recall that as shown above, Starr discloses extracting, from the multiple words, words as keywords of the target document, according to distribution probabilities of the target document in each of the multiple topics starting with Para [0118] Equation (4): 
Plda (w | d) = Sumz { Plda (w | z) * Plda (z | d)  }
, which Starr describes in [0118] as “the probability of a word given an electronic text document and over all topics”, where Plda (z | d) represents distribution probabilities of the target document in each of the multiple topics.   Furthermore, Plda (w | z) represents the distribution probability of a word given a topic.  
Niu, Page 2 Top Left Paragraph, discloses:  “Furthermore, words and topics naturally can estimate similarity and relevance with each other such as using cosine function rather than using probability.”  Here, Niu discloses “using cosine function rather than using probability”, with “rather than” being the key operative phrase.  Here, Niu discloses replacing Plda (w | z) with the cos<w | z>.  Thus, the combination of Starr and Niu results in Plda (w | d) = Sumz { cos<w | z> * Plda (z | d)  }, which is equivalent to according to distribution probabilities of the target document in each of the multiple topics and the cosine distances between the word vectors of the respective words and the topic vectors of the respective topics in the multiple topics.

As per Claim 3, the combination of Starr and Niu teaches the method according to claim 1, wherein before calculating cosine distances between word vectors of respective words in multiple words of the target document and topic vectors of respective topics in the multiple topics, the method further comprises: 
obtaining, from a preset word material repository, word vectors of word materials corresponding to the respective words (Niu, Section 2.2 “Word2Vec”, discloses “Inspired by Neural Probabilistic Language Model (NPLM) (Bengio et al., 2003), Mikolov et al. (2013a) proposed Word2Vec including CBOW and Skip-gram for computing continuous vector representations of words from large data sets.”  Here, Niu discloses word vectors of word materials corresponding to the respective words (“continuous vector representations of words”), wherein the words are from a preset word material repository (“large data set”)).
and obtaining topic vectors of the respective topics from a preset topic vector repository (Niu, Section 3 “Topic2Vec”, discloses:  “Inspired by word2vec, we incorporate topics and words into the NPLM. We propose Topic2Vec as shown in Fig. 1 for learning distributed topic representations together with word representations”.  Here, Niu discloses topic vectors of the respective topics (“distributed topic representations”).  Niu, Section 3 Para 2, discloses:  “When training, given a word-topic sequence of a document D = {w1 : z1; :::;wM : zM}, where zi is the word wi’s topic inferred from LDA, the learning objective functions can be defined to maximize the following log-likelihoods, based on CBOW and Skip-gram, respectively.”  Here, Niu discloses that, before running Topic2Vec, topics are generated from LDA, which produces the topics, and thus a preset topic vector repository.)

As per claim 4, the combination of Starr and Niu teaches the method according to claim 3 as shown above, as well as wherein before obtaining, from a preset word material repository, word vectors of word materials corresponding to the respective words, the method further comprises:                                     
generating word material repository including several word materials, according to a preset document repository including multiple documents;  (Niu, Section 2.2 “Word2Vec”, discloses “Inspired by Neural Probabilistic Language Model (NPLM) (Bengio et al., 2003), Mikolov et al. (2013a) proposed Word2Vec including CBOW and Skip-gram for computing continuous vector representations of words from large data sets.  Here, Niu discloses generating word material repository including several word materials (“continuous vector representations of words from large data sets”).  Niu, Section 4, discloses:  “We use the English Gigaword Fifth Edition as our training data for learning fundamental word and topic representations. We randomly extract part of documents and construct our training set described as follows: we chose 100,000 documents, where each consists of more than 1,000 characters from subfolder ltw_eng (Los Angeles Times) containing 411,032 documents.”  Here, Niu discloses according to a preset document repository including multiple documents (“we chose 100,000 documents”)).
training the word vector model and word vectors of the respective word materials, according to the respective word materials in the word material repository and co-occurrence information of the word materials with other word materials in respective documents in the document repository (Niu, Section 2.2 “Word2Vec” Para 2, discloses “When training, given a word sequence D = {w1; :::;wM}, the learning objective functions are defined to maximize the following log-likelihoods, based on CBOW and Skip-gram, respectively.” Here, Niu discloses training the word vector model and word vectors of the respective word materials (“when training”).  Niu, Section 2.2 Para 3, discloses “Here, in Equation (1a), wcxt indicates the context of the current word wi. In Equation (1b), k is the window size of context”.  Here, Niu discloses that Word2Vec is based upon the surrounding words (“context of the current word”, “window size of the context”), and is thus according to the respective word materials in the word material repository and co-occurrence information of the word materials with other word materials.  Niu, Section 4, discloses:  “We use the English Gigaword Fifth Edition as our training data for learning fundamental word and topic representations. We randomly extract part of documents and construct our training set described as follows: we chose 100,000 documents, where each consists of more than 1,000 characters from subfolder ltw_eng (Los Angeles Times) containing 411,032 documents.”  Here, Niu discloses that the words come from respective documents in the document repository.)
storing word vectors of the respective word materials in the word material repository (Niu, Section 2.2 “Word2Vec”, discloses “Inspired by Neural Probabilistic Language Model (NPLM) (Bengio et al., 2003), Mikolov et al. (2013a) proposed Word2Vec including CBOW and Skip-gram for computing continuous vector representations of words from large data sets”  Here, Niu discloses that Word2Vec produces word vectors of the respective word materials in the word material repository (“continuous vector representations of words from large data sets”).  Niu, Figure 2, discloses experimental results using these word vectors, and thus the word vectors must have been stored in memory.) 

As per claim 5, the combination of Starr and Niu as shown above teaches the method according to claim 3, the combination of Starr and Niu further teaches wherein before obtaining topic vectors of the respective topics from a preset topic vector repository, the method further comprises: 
obtaining topic identifiers corresponding to the respective word materials; (Niu, Section 5 Para 2 Lines 4-6, discloses:  “Besides, we have to run LDA firstly to assign a topic for each word in the corpus before Topic2Vec.”  Here, Niu discloses obtaining a topic for each word.)  
according to word vectors of the respective word materials in the word material repository, topic identifiers corresponding to the respective word materials and the trained word vector model, training topic vectors of topics corresponding to the respective topic identifiers. (Niu, Abstract Lines 18-19, discloses to “learn topic representations in the same semantic vector space with words” and thus the topic vectors are according to word vectors of the respective word materials in the word material repository.  Niu, Section 5 Para 2 Lines 4-6, discloses:  “Besides, we have to run LDA firstly to assign a topic for each word in the corpus before Topic2Vec.” Here, Niu discloses topic identifiers corresponding to the respective word materials.  Niu, Section 2.2 “Word2Vec” Para 1-2, discloses achieving “continuous vector representations of words” via “training…given a word sequence”, or a trained word vector model.  Niu, Section 3 “Topic2Vec”, discloses training topic vectors of topics corresponding to the respective topic identifiers (“Topic2Vec aims at learning topic representations along with word representations”)).
  (Niu, Figure 2, discloses experimental results using these topic vectors of the respective topics in the topic vector repository, and thus the topic vectors must have been stored in memory).

As per claim 6, claim 6 is a device claim corresponding to method claim 1.  The difference is that the system claim recites a memory and one or more processors.  (Starr, Para [0151], discloses “Embodiments of the present disclosure may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory, as discussed in greater detail below”).  Claim 6 is rejected for the same reasons as claim 1.

As per claim 7, claim 7 is a device claim corresponding to method claim 2.  The difference is that the system claim recites a memory and one or more processors.  Claim 7 is rejected for the same reasons as claim 2.

As per claim 8, claim 8 is a device claim corresponding to method claim 3.  The difference is that the system claim recites a memory and one or more processors.  Claim 8 is rejected for the same reasons as claim 3.

As per claim 9, claim 9 is a device claim corresponding to method claim 4.  The difference is that the system claim recites a memory and one or more processors.  Claim 9 is rejected for the same reasons as claim 4.

As per claim 10, claim 10 is a device claim corresponding to method claim 4.  The difference is that the system claim recites a memory and one or more processors.  Claim 10 is rejected for the same reasons as claim 4.

As per claim 11, claim 11 is a non-transitory computer readable medium claim corresponding to method claim 1.  The difference is that the non-transitory computer readable medium claim recites a non-transitory computer readable medium and a processor.  (Starr, Para [0151], discloses “In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein”).  Claim 11 is rejected for the same reasons as claim 1.

As per claim 12, claim 12 is a non-transitory computer readable medium claim corresponding to method claim 2.  The difference is that the non-transitory computer readable medium claim recites a non-transitory computer readable medium and a processor.  Claim 12 is rejected for the same reasons as claim 2.

As per claim 13, claim 13 is a non-transitory computer readable medium claim corresponding to method claim 3.  The difference is that the non-transitory computer readable medium claim recites a non-transitory computer readable medium and a processor.  Claim 13 is rejected for the same reasons as claim 3.

As per claim 14, claim 14 is a non-transitory computer readable medium claim corresponding to method claim 4.  The difference is that the non-transitory computer readable medium claim recites a non-transitory computer readable medium and a processor.  Claim 14 is rejected for the same reasons as claim 4.

As per claim 15, claim 15 is a non-transitory computer readable medium claim corresponding to method claim 5.  The difference is that the non-transitory computer readable medium claim recites a non-transitory computer readable medium and a processor.  Claim 15 is rejected for the same reasons as claim 5.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/L.A.S./Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126